UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Benjamin McKenzie,                               :
                                                 :
       Plaintiff,                                :       Civil Action No.:      13-0685 (RC)
                                                 :
       v.                                        :       Re Document No.:       2
                                                 :
U.S. Coast Guard,                                :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

    GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S MOTIONS FOR
           PRELIMINARY INJUNCTION AND TEMPORARY RESTRAINING ORDER


       On May 13, 2013, the pro se Plaintiff, Benjamin McKenzie, filed a one-line complaint

and motions for a preliminary injunction (PI) and temporary restraining order (TRO). See

Compl., ECF No. 1-1 at 3; Mot. for TRO, ECF No. 1-1 at 8; Mot. for PI, ECF No. 1-1 at 9. On

the same day, the Defendant, U.S. Coast Guard, removed this case from the Superior Court of

the District of Columbia and now moves to dismiss the complaint pursuant to Federal Rules of

Civil Procedure 8(a) and 12(b)(6) for failure to state a claim upon which relief can be granted.

See Mot. to Dismiss at 1; ECF No. 2. Alternatively, Defendant moves for a more definite

statement of the claim and relief sought. Id. After reviewing the Plaintiff’s complaint, his two

motions, and his response1 to Defendant’s motion to dismiss, this Court grants the Defendant’s




       1
                 The Plaintiff was informed that failure to respond to a dispositive motion could
result in this Court granting Defendant’s motion to dismiss. See Order, ECF No. 6 (advising
Plaintiff that failure to respond to Defendant’s motion to dismiss may deem the matter as
conceded). The Plaintiff submitted correspondence to this Court on August 6, 2013, but failed to
include more factual allegations or a more definite statement of his claims against Defendant to
meet the requirements of Rule 8(a) and Rule 12(b)(6). See ECF No. 7.
motion to dismiss and denies the Plaintiff’s motions for preliminary injunction and temporary

restraining order.


       The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Further, a complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).

       Although a pro se complaint is “held to less stringent standards than formal pleadings

drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal quotation

marks and citation omitted), it too, “must plead ‘factual matter’ that permits the court to infer

‘more than the mere possibility of misconduct,’” Atherton v. District of Columbia Office of the

Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 556 U.S. at 678-79).

       The Plaintiff’s complaint2 fails to meet these standards. Moreover, the Plaintiff’s

motions for a preliminary injunction and a temporary restraining order are as incomprehensible

as his complaint. The Plaintiff argues in both motions, using similar language, that “[t]he Coast

Guard has to stop operations that are taking away from personal time and resources and creating

a personal hyper feeling.” See Mot. for TRO, ECF No. 1-1 at 8; Mot. for PI, ECF No. 1-1 at 9.

       2
               The Plaintiff’s complaint, in one line, includes as its only allegation that “[n]ot
enough flexibility in scheduling of meeting request meet [sic] be rescheduled for December 31,
2099 [sic].” See Compl. ¶ 1.

                                                  2
Defendant correctly argues that Plaintiff fails to assert any grounds for establishing the necessary

elements of a preliminary injunction or a temporary restraining order. See Br. for Mot. to

Dismiss at 5-6, ECF No. 2 at 7-8.

       This Court advised the Plaintiff that failure to respond to the Defendant’s motion to

dismiss by July 31, 2013 would result in this Court treating Defendant’s motion as conceded.

See Order, ECF No. 6. In correspondence to the Court dated July 28, 2013, the Plaintiff failed to

provide any additional basis for his allegations and failed to provide a more definite statement of

his claims. See ECF No. 7.

       Without sufficient plausible factual allegations to support Plaintiff’s claims, the

complaint and the motions fail to set forth either the factual or legal basis for Plaintiff’s claim.

Accordingly, this Court will dismiss the Plaintiff’s complaint and deny his motions for

preliminary injunction and temporary restraining order. A separate Order accompanies this

Memorandum Opinion.




Dated: October 25, 2013                                              RUDOLPH CONTRERAS
                                                                     United States District Judge




                                                   3